PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Janoski et al.
Application No. 15/777,312
Filed: May 18, 2018
Attorney Docket No.: 7044US008  
For: ACRYLIC FILMS COMPRISING A STRUCTURED LAYER
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed July 14, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure timely submit corrected drawings in reply to the Notice of Allowability, mailed March 17, 2021, which set a period for reply of three (3) months. Accordingly, this application became abandoned on June 18, 2021. A Notice of Abandonment was mailed July 2, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) an 
Amendment (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay.

The amendment to the drawings filed in response to the requirement made in the Notice of
Allowability mailed March 17, 2021, was filed after payment of the issue fee and is considered an amendment filed under 37 CPR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CPR 1.312 have been waved, and the amendment to the drawings has been accepted.

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions